Citation Nr: 1200515	
Decision Date: 01/06/12    Archive Date: 01/13/12

DOCKET NO.  05-32 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to a rating in excess of 20 percent for diabetes mellitus with mild diabetic retinopathy and erectile dysfunction.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to May 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2003 rating decision by the Cheyenne, Wyoming, Regional Office (RO) of the Department of Veterans Affairs (VA).  In March 2010, the Veteran testified at a personal hearing before the undersigned.  The Board, among other things, remanded the issue of entitlement to an increased rating for diabetes mellitus with mild diabetic retinopathy, hypertension, and erectile dysfunction for additional development in July 2010.  The requested development has been substantially completed.  

A June 2011 rating decision granted a separate compensable rating for hypertension associated with diabetes mellitus and established service connection for cardiovascular atherosclerosis.  Although the Veteran provided a copy of the cover page from a June 2011 supplemental statement of the case with a handwritten note indicating J.G., presumably his service representative, had requested an extension so he could schedule an appointment with a private physician, the documents provided also included an August 2011 statement from this physician.  In correspondence dated in October 2011 the Veteran's service representative waived agency of original jurisdiction (AOJ) review of additional evidence received from the Veteran in August 2011.  The Board finds that there is no indication the Veteran presently desires an extension of time to submit additional evidence.  

The Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that a claim for a total rating based upon individual unemployability as a result of service-connected disabilities (TDIU) is generally a rating theory and "not a separate claim for benefits."  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Court declined, however, to decide whether the issue of TDIU would be inextricably intertwined with any determination regarding the proper schedular rating of an underlying disability or disabilities.  In this case, the evidence of record includes the Veteran's statements in dated in September 2005 asserting that he has serious employment problems as a result of lower extremity circulatory problems and in December 2007 that he could not return to his prior occupation due to fear of sustaining another broken bone.  In an October 2011 brief the Veteran's service representative, in essence, raised an aggravation-based service connection claim concerning an additional disability due to the Veteran's adversely affected recovery from a left tibial plateau fracture.  Although service connection is established for left knee osteomyelitis and left total knee arthroplasty, the additional disability and TDIU issues have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The Board finds the TDIU issue is more appropriately addressed as a separate issue from the diabetes mellitus disability evaluation presently developed for appellate review.  The Court has also held that entitlement to an extraschedular rating under 38 C.F.R. § 3.321(b)(1) and a TDIU extraschedular rating under 38 C.F.R. § 4.16(b), although similar are based on different factors.  See Kellar v. Brown, 6 Vet. App. 157 (1994).  The Veteran is shown to have raised the issue of employability due to lower extremity circulatory problems in September 2005; however, he did not appeal an April 2006 rating decision which established service connection for paresthesia to the bilateral lower extremities associated with diabetes mellitus and assigned a noncompensable rating.  It is also unclear based upon a review of the available record what specific additional disability the Veteran claims to have as a result of his adversely affected recovery from a left tibial plateau fracture.  Therefore, these matters are more appropriately addressed by de novo AOJ adjudication.


FINDING OF FACT

The Veteran's diabetes mellitus is manifested by the required use of insulin and a restricted diet without regulation of activities.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for diabetes mellitus with mild diabetic retinopathy and erectile dysfunction have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the Court have been fulfilled by information provided to the Veteran in letters dated in December 2002, November 2005, and September 2008.  Those letters notified the Veteran of VA's responsibilities in obtaining information to assist in completing his claim and identified the Veteran's duties in obtaining information and evidence to substantiate his claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, removing the sentence in subsection (b)(1) stating that VA will request the claimant provide any evidence in the claimant's possession that pertains to the claim.  73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

The Court in Dingess/Hartman found that the VCAA notice requirements applied to all elements of a claim.  Notice as to these matters was provided in correspondence dated in March 2006.  The notice requirements pertinent to the issue on appeal have been met and all identified and authorized records relevant to the matter have been requested or obtained.  The available record includes service treatment records, VA treatment and examination reports, private treatment records and medical opinions, and the Veteran's statements and testimony in support of his claim.  Although the treatment records of R.S.A., M.D., identified in a VA Form 21-4142(JF) received in January 2003 were not obtained, the Veteran is shown to have been adequately notified of VA actions to assist him and he was provided an opportunity to obtain them himself.  The Board also notes that the Veteran's statements indicate these reports may have been destroyed and that it involved treatment provided many years prior to his claim.  

The record includes a May 2010 statement from S.K.H. who is identified as the Veteran's primary care provider; however, the available VA treatment records do not include relevant treatment records signed by S.K.H.  Nor has the Veteran identified any specific pertinent treatment provided by S.K.H.  There is no indication that treatment records relevant to his present claim for an increased rating actually exist.  Therefore, the Board finds that further attempts to obtain additional evidence would be futile.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant are to be avoided). 

The Court has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).  The available medical evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA law and regulations and to move forward with the claim would not cause any prejudice to the appellant.


Increased Rating Claim

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2011).

The Court has held that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2011).

Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses is prohibited.  38 C.F.R. § 4.14 (2011).

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that whether lay evidence is competent and sufficient in a particular case is an issue of fact and that lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The Federal Circuit has also recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3 (2011).

7913
Diabetes mellitus
Rating

Requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated
100

Requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated
60

Requiring insulin, restricted diet, and regulation of activities
40

Requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet
20

Manageable by restricted diet only
10
Note (1): Evaluate compensable complications of diabetes separately unless they are part of the criteria used to support a 100 percent evaluation. Noncompensable complications are considered part of the diabetic process under diagnostic code 7913.
Note (2): When diabetes mellitus has been conclusively diagnosed, do not request a glucose tolerance test solely for rating purposes. 
38 C.F.R. § 4.119, Diagnostic Code 7913 (2011).

In this case, the Veteran contends, in essence, that a higher rating is warranted for his service-connected diabetes mellitus.  VA records show that a 20 percent rating under the provisions of Diagnostic Code 7913 was established effective from November 12, 2001.  Separate disabilities established as associated with diabetes mellitus include hypertension (10 percent), left knee osteomyelitis (20 percent), and paresthesia to the bilateral lower extremities (0 percent).  

VA examination in August 2003 noted the Veteran was provided a diagnosis of type II diabetes mellitus in May 1979 and that his current control was erratic.  It was noted that he was taking insulin twice daily and saw his diabetic care provider every two to six months.  His weight was 168 pounds.

In statements provided in support of his claim for a rating in excess of 20 percent the Veteran asserted that a higher rating was warranted because he required insulin, was on a restricted diet, and was regulating his activities.  He stated that he was no longer able to engage in activities he had previously enjoyed and could not perform strenuous work duties because he feared injury and prolonged recovery.  He reported that he had undocumented occasions of hypoglycemic reactions which caused him to be very unsettled about his medication intake.  

A private emergency medical technician report dated in May 2005 noted the Veteran had an episode of decreased blood sugar and had not responded to his spouse.  It was further noted that he was given orange juice and a peanut butter sandwich, but that he refused to go to the emergency room.  He was alert and oriented times three when care was discontinued.  

VA treatment records dated in June 2005 noted the Veteran was an insulin-dependent diabetic and had miscalculated his insulin a few weeks earlier with a severe episode of hypoglycemia.  He denied any other episodes of hypoglycemia.  VA correspondence dated in June 2005 advised the Veteran to exercise three to five times per week.  An October 2005 treatment report noted a diagnosis of hypoglycemia in an insulin-dependent diabetic.  A December 2005 report noted he reported his diabetes had been stable and that he denied any episodes of hypoglycemia.  

VA examination in January 2006 included a diagnosis of type II diabetes mellitus.  It was noted that the Veteran had an episode in which his blood sugar dropped to 28 requiring a 911 call in August 2005, but that he was not hospitalized.  He also stated he had a second reaction that required he adjust his insulin dosage.  He reported he was on a low sugar diet and that his weight had been stable.  His treatment included insulin injections three times per day and visits to his diabetic care provider every four months.  

VA treatment records dated in July 2007 noted a diagnosis of resolving left knee osteomyelitis with diabetes in poor control.  It was noted that the Veteran believed he could better control his diet and sugar at home and that he understood what exercises he needed to do at home.  

In private medical correspondence dated in November 2007 J.F.R., M.D., noted the Veteran had a severe tibia fracture and that his healing had been slow and complicated by his diabetes.  

VA treatment reports dated in November 2007 and May 2008 noted the Veteran's blood glucose had been less than satisfactory and less than optimal.  The May 2008 examiner advised him to follow a 2,000 calorie diet and continue his insulin treatment.  A November 2008 optometry examination report noted a diagnosis of type II diabetes mellitus without bilateral retinopathy.  The Veteran's blood glucose was noted to be under excellent control in April 2009.  A July 2009 VA examination report noted the Veteran's left knee osteomyelitis was as likely as not caused by or a result of diabetes mellitus and noted that his diabetes was well controlled at that time.  

At his personal hearing in March 2010 the Veteran reiterated his claim that a higher rating was warranted because he required insulin, was on a restricted diet, and was regulating his activities.  He provided additional information in support of his claim that he was not able to engage in strenuous activities because of problems associated with recovery from injury due to his diabetes mellitus.  

In a March 2010 VA Form 21-4138, Statement in Support of Claim, S.K.H., identified as a certified family nurse practitioner at the Sheridan VA Medical Center, noted the Veteran required insulin, had a restricted and regulated diet, and that he needed to regulate his activities.  The statement also identified S.K.H. as the Veteran's primary care provider.  

VA treatment records dated in August 2010 noted the Veteran had type II diabetes mellitus.  It was noted that he did not currently have any diabetic retinopathy, but that he did have very mild retinopathy upon examination in October 2009.  Subsequent educational information provided to the Veteran advised him to exercise three to five times per week.  

A September 2010 VA examination report noted the Veteran had type II diabetes mellitus which had progressively worsened since onset in 1984.  He required insulin twice daily, but it was noted it had not been completely effective in controlling his blood sugars.  There was no history of hospitalization or episodes of hypoglycemia reactions or ketoacidosis.  It was also noted that he had been instructed to follow a restricted or special diet.  The examiner stated that he was restricted in his ability to perform strenuous activities and commented that he could not use a chainsaw, climb ladders, or ride a four-wheeled vehicle to reduce the likelihood of injury.  The Veteran reported his healing from injury and surgery took a long time so he tried to avoid injury.  He stated he was unable to drive for extended periods of time.  It was noted, however, that he exercised by mowing grass on his four acres of property and caring for his three dogs.  Physical examination revealed his current weight was 191 pounds which was a ten percent gain compared to baseline.  The diagnoses included type II diabetes mellitus and complications of hypertension, erectile dysfunction, and cardiovascular atherosclerosis.  It was noted that the examination did not show visual impairment, kidney disease, neurologic disease, or amputation.  

The examiner noted that the Veteran's diabetes and diagnosed complications had no effects on his functionality in usual occupation.  He was noted to be independent in his activities of daily living and that he reported he was able to walk back and forth across two acres of property to care for his horses, plants, and tress.  He was able to unload hay for his horses and used an all-terrain vehicle (ATV) to save time due to problems with left knee instability.  It was also noted that his usual occupation was as a geologist, but that he had been laid off one to two years earlier and had not been able to find work.  In a May 2011 addendum report the examiner noted the Veteran had no physician-ordered activity restrictions.  It was further noted that he self-limited some activities to prevent injuries, but that he led an active lifestyle.

In private medical correspondence dated in August 2011, Dr. J.R. noted the Veteran had been treated for a tibial plateau fracture and that his diabetes had aggravated his fracture causing a nonunion which eventually required knee replacement surgery.  It was the physician's opinion that his diabetes adversely affected his recovery from the tibial plateau fracture and had contributed to his present disability as a result of limitations related to that fracture and the subsequent total knee surgery.  

In correspondence dated in August 2011 the Veteran reiterated his claim that his strenuous activities had been restricted.  He asserted that he was restrained from riding his ATV, cutting and splitting wood, using power tools, keeping and caring for his horses, and any other activity that might possibly result in injury.  He further asserted that his diabetes mellitus disability met the criteria for a 40 percent rating because he could not submit himself to any activity that might result in injury as a result of his diabetic condition which prevented his body from healing properly.

Based upon the evidence of record, the Board finds the Veteran's diabetes mellitus is manifested by the required use of insulin and a restricted diet without regulation of activities.  The Board finds that the September 2010 and May 2011 VA opinions as to the symptom manifestations of diabetes mellitus over the course of this appeal and the treatment requirements due to the Veteran's service-connected diabetes mellitus disability are persuasive.  These opinions are shown to have been based upon a thorough examination of the Veteran and a comprehensive review of the available medical evidence.  The May 2011 addendum report is shown to have clarified an apparent inconsistency in the examiner's September 2010 report.  

The Board notes that "the Court has expressly declined to adopt a 'treating physician rule' which would afford greater weight to the opinion of a veteran's treating physician over the opinion of a VA or other physician."  Winsett v. West, 11 Vet. App. 420, 424-25 (1998) (citing Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Williams v. Brown, 4 Vet. App. 270, 273 (1993) ("Nowhere is it provided in law or regulation that opinions by the examining psychiatrists are inherently more persuasive than that of other competent mental health professionals.").  The Court has held, however, that "[a] private medical opinion may not be discounted solely because the opining physician did not review the claims file."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The level of training, education, and experience of the person conducting the examination is a factor that, if the Board affords more or less weight to the report because of that reason, must be thoroughly explained in its decision.  Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996)).

Although the record includes an opinion from S.K.H. stating that the Veteran's disability required the regulation of activities, the March 2010 statement provided no rationale in support of this opinion.  There are also no reports indicating S.K.H. has provided any relevant treatment for the Veteran's diabetes mellitus.  The Board notes that the record includes no other indication of a medical care provider having instructed the Veteran to regulate his activities because of diabetes mellitus.  The August 2011 private medical opinion from Dr. J.R. noted the Veteran had an adversely affected recovery from a tibial plateau fracture because of his diabetes, but found merely that his diabetes mellitus had contributed to his present limitations related to that fracture and the subsequent total knee surgery.  These are limitations which are separately rated and which are not presently before the Board for appellate review.  Therefore, the Board finds that based upon the overall evidence of record the Veteran's service-connected diabetes mellitus does not require the regulation of activities.

The Board acknowledges that the Veteran is competent to give evidence about what he experienced; for example, he is competent to discuss his experienced symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to diagnose any medical disorder or render an opinion as to the proper treatment or activity restrictions required for his diabetes mellitus because he does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  Therefore, entitlement to a rating in excess of 20 percent for diabetes mellitus must be denied.

The Board further finds there is no evidence of any unusual or exceptional circumstances related to the service-connected diabetes mellitus disability that would take the Veteran's case outside the norm so as to warrant an extraschedular rating.  The Court in Thun v. Peake, 22 Vet. App. 111 (2008), has established a three-step inquiry for determining whether a Veteran is entitled to extraschedular rating consideration.  First, determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors, such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The presently assigned 20 percent schedular rating for diabetes mellitus is adequate.  The Board finds that the overall evidence of record in this case is not indicative of a marked interference with employment as a result of the service-connected diabetes mellitus disability exclusive of the Veteran's other service-connected and nonservice-connected disabilities.  In fact, the Veteran's statements and medical statements submitted in support of his claim primarily indicate employment problems due to his lower extremity circulatory, osteomyelitis, and total knee replacement disabilities.  The September 2010 VA examiner, in fact, found that the Veteran's diabetes and all diagnosed complications had no effect on functionality in his usual occupation.  Therefore, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under 38 C.F.R. § 3.321, is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence is against the Veteran's claim.


ORDER

Entitlement to a rating in excess of 20 percent for diabetes mellitus with mild diabetic retinopathy and erectile dysfunction is denied. 



____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


